Citation Nr: 0739435	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1971 until 
her retirement in June 1992.  She died on March [redacted], 2002.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died in March 2002.  Cause of death was left 
breast cancer.

2.  The veteran was service-connected for multiple 
disabilities with a combined evaluation of 10 percent at the 
time of her death.

3.  The veteran was not service-connected for breast cancer.

4.  The condition that caused the veteran's death first 
manifested years after active military service, and the 
evidence of record does not show a relationship between the 
cause of death and military service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2002 the veteran filed a claim for service 
connection for breast cancer.  A couple of weeks later she 
died; prior to the issuance of the April 2002 rating decision 
which denied service connection for breast cancer.  At the 
time of her death the veteran was service-connected for the 
following disabilities:

Hypertension		10 percent
Right wrist ganglion cyst		  0 percent
Cervical myalgia		  0 percent
Chronic rhinitis		  0 percent
Hemorrhoids		  0 percent
Scar, right breast, residuals of
  removal of benign breast lesion		  0 percent
Scar, right arm, residuals of
  removal of nevus		  0 percent

In October 2002, VA received the appellant's claim for 
entitlement to death benefits.  38 C.F.R. § 3.152.  In a 
rating decision dated in January 2003 the RO issued a rating 
decision denying service connection for cause of death; 
entitlement to DIC under §1318, and eligibility for 
dependent's educational assistance.  In January 2004 the 
appellant filed a notice of disagreement with regard to 
service connection for cause of death.  

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability may be 
service-connected if it results from an injury or disease 
incurred in or aggravated by military service.  38 C.F.R. § 
3.303.  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
malignant tumors, when manifested to a compensable degree 
within the initial post-service year. 38 C.F.R. §§ 3.307, 
3.309(a).

Review of the record reveals that the veteran was not 
diagnosed with or treated for breast cancer during service, 
but service medical records (SMRs) do show that she underwent 
biopsies prior to and during service.  SMRs document the 
veteran's report of a breast biopsy in April 1968.  She 
reported that results of this pre-service biopsy were 
negative.  In June 1992 a left breast nodule was detected, 
and a biopsy was done in July 1992.  Surgery clinic notes 
dated in January and February 1993 inform that the July 1992 
specimen was also benign.  

VA and post-service private treatment records confirm a 
diagnosis of breast cancer since 1995.  The death 
certificate, which was signed by the veteran's treating 
oncologist, lists cause of death as "left breast cancer."  
Left breast cancer is the sole cause of death shown on the 
death certificate.  The death certificate also informs that 
the approximate interval between onset of the cause of death 
and death was 4 1/2 years.  Accordingly; the evidence of record 
does not show the presence of cancer in service or within the 
first post-service year.  Instead, the evidence establishes 
onset years after the veteran's 1992 retirement from active 
military service.  In addition, the record contains no 
competent probative evidence that links the veteran's left 
breast cancer to active military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion); see also 38 C.F.R. § 3.159(a)(2).  Based on the 
evidence of record, service connection for cause of death 
must be denied.

The appellant alleges that the veteran's breast cancer "had 
its onset during service," and requests that the case be 
reviewed by an oncologist to determine whether the veteran's 
breast cancer began during service.  Pursuant to the Court's 
decision in McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
the first element to be addressed when determining whether a 
VA medical opinion is required is whether there is competent 
evidence of a current disability.  The second element to be 
addressed is whether the evidence establishes that the 
veteran suffered an in-service event, injury or disease.  The 
appellant has asserted that the cancer was slow to grow.  
However, the service medical records and medical records from 
the first post-service year do not indicate that cancer was 
present.  The third element is whether the evidence indicates 
that a disability / death may be associated with service or 
another service-connected disability.  

In this case, the death certificate clearly informs that the 
left breast cancer cause of death began approximately 4 1/2 
years prior to the veteran's death in March 2002; which 
again, is long after the veteran's separation from service.  
The Board also notes that this information was provided not 
just by any oncologist, but by the veteran's own treating 
oncologist since 1995.  In view of this physician's 
professional expertise and the expert knowledge of the 
veteran's cancer that he would have gained by virtue of his 
ongoing treating relationship with her, the Board finds his 
opinion regarding onset to be compelling.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) (The Board must analyze 
the credibility and weight of all the evidence to determine 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any [favorable evidence]).  In this case, there 
is no competent evidence which indicates that cancer was 
present in service, within the first post-service year or 
that the disability is otherwise related to service.  
Accordingly, the Board finds that review of the matter by 
another oncologist is not warranted.  38 C.F.R. § 
3.159(c)(4).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for service connection for the 
cause of the veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The evidence shows that VA has met the notice and duty to 
assist provisions.  The letter from the RO dated in November 
2002 satisfied the duty to notify provisions.  The appellant 
was apprised of the evidence needed to substantiate his claim 
for service connection for the cause of death due to a non-
service connected disability.  He was also informed of the 
evidence that VA would obtain, and of the evidence that he 
should submit or request assistance in obtaining.  It is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his clam.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
was notified of the need to provide such evidence as the 
November 2002 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was not provided with 
notice of how VA establishes disability ratings and effective 
dates.  Nevertheless, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death, any questions with regard to effective 
dates or ratings to be assigned are rendered moot.  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, and (2) based on the appellant's 
contentions and his correspondence to VA over the course of 
this appeal.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record.  VA and private treatment records, 
as well as the death certificate,  have also been obtained 
and are of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

ORDER

Service connection for cause of death is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


